,_     .,. --· ,_1,1 ,.                                                                                                                                                                                                                                                      ,/?
     c•,'~ -,. ,:;~:;;;0_;:;;4.:.:·5,;;;Ba:CR;;;ev;,;..:;:02;;,:;I0:::;8/~20;,:,;19;a,);:,:Ju:::ldg,::m:,:;;en;:.ll::.:,·n;:_aC::,:r,:::im:;;.in:::;al.:,.Pe;;:tty;s.C;;;:a::;se:.a(M=od::.:,tfi:,:;;ed:i.)_ _ _·•_•_.,_ _ _ _ _._,_ _ _ _ _ _ _ _ _ _~P.::!ag,::_e.;_lo:;:f.:.,l ~)



                                                                         UNITED STATES DISTRICT COURT
                                                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                                United States of America                                                                                        JUDGMENT IN A CRIMINAL CASE
                                                                           V.                                                                                   (For Offenses Committed On or After November I, 1987)


                                                  Jaime Aragon-Guzman                                                                                           Case Number: 3:19-mj-24560

                                                                                                                                                                Meli                        ·n----
                                                                                                                                                               De/en


             REGISTRATION NO. 49066051

             THE DEFENDANT:
                                                                                                                                                                                                  DEC O9 2019
              IZl pleaded guilty to count(s) _l_o_f_C_o_m_p,_l_a_in_t_ _ _ _ _ _ _+--~"""--J,J""l-''-G~i;eo+1·=i:...,;.,;=o"'---I----
               •  was found guilty to count(s)                                      sour:
                                                                                    BY
                                                                                               DISl!~ICl OF CAL!FORNIA
                                                                                                               DEPUTY
                  after _a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
             Title & Section                                         Nature of Offense                                                                                                                                  Count Number(s)
             8: 1325                                                 ILLEGAL ENTRY (Misdemeanor)                                                                                                                        1

               •          The defendant has been found not guilty on count(s)
               • ·Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _-_-_-dismissed
                                                                ----------------
                                                                         on the motion of the United States.

                                                         IMPRISONMENT
                    The defendant is hereby committed to.the custody of the United States Bureau of Prisons to be
             imprisoned for a term of

        ,                                                    A      1
                                                                         TIME SERVED                                                                 • ________ days
               IZl Assessment: $10 WAIVED          IZl Fine: WAIVED .• I                           .
               IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                         Monday, December 9, 2019
                                                                                                                                                         Date oflmposition of Sentence



                                                                                                                                                         Il&Lti!t~OCK
                                                                                                                                                         UNITED STATES MAGISTRATE JUDGE



             Clerk's Office Copy                                                                                                                                                                                                        3: 19-mj-24560
